Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 4, 2021. In virtue of this communication, claims 1-38 are currently presented in the instant application.
Drawings
The drawings submitted on February 4, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-21, and 25-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2014/0250468 A1 (herein “Barr”).

Claims 1, 16, 31, 35
Consider claim 1, Barr teaches a method for downloading data on a mobile device, comprising: 
determining an estimated time of arrival at a first station based at least in part on almanac information (see Barr Fig. 1, [0021]-[0022], [0035] based on calculated time of arrival at the predicted next wireless transceiver at a known location a portion of the data stream is identified and downloaded to the next transceiver); 
(see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035] mobile device requests continuous delivery of a data stream such as a movie while traversing a networked arrangement of wireless transceivers at known locations) 
transmitting the data download request (see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035] mobile device requests continuous delivery of a data stream such as a movie while traversing a networked arrangement of wireless transceivers at known locations); and 
receiving one or more data packets from the first station based on the data download request (see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035] mobile device receives the data stream such as a movie while traversing a networked arrangement of wireless transceivers at known locations)
Claim(s) 16, 31, and 35 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 17
Consider claim 2, Barr teaches further comprising obtaining the almanac information from a network (see Barr [0018], [0022]).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 18, 32, and 36
Consider claim 3, Barr teaches determining a data transfer gap duration based at least in part on the estimated time of arrival at the first station (see Barr [0022], [0040]-[0041]); 
determining a data storage requirement based at least in part on the gap duration (see Barr [0040]-[0041]); and 
generating the data download request based at least in part on the data storage requirement (see Barr [0040]-[0041]).
Claim(s) 18, 32, and 36 is/are rejected for at least the same reason(s) set forth in claim 3.


Claims 4, 19, and 33
Consider claim 4, Barr teaches wherein the data storage requirement is based at least in part on an amount of data consumed by an application executing on the mobile device (see Barr [0022], [0040]-[0041]).
Claim(s) 19 and 33 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5, 20, and 34
Consider claim 5, Barr teaches wherein the amount of data consumed by the application is based on a bit rate associated with a file type (see Barr [0026], [0040]-[0041]).
Claim(s) 20 and 34 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 21
Consider claim 6, Barr teaches wherein the data download request is transmitted to the first station (see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035])
Claim(s) 21 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 10, 25, and 37
Consider claim 10, Barr teaches wherein the one or more data packets are at least a first portion of a first media file (see Barr [0015]).
Claim(s) 25 and 37 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 11, 26, and 38
Consider claim 11, Barr teaches determining an estimated time of arrival at a second station based at least in part on the almanac information (see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035]); 
generating a second data download request based at least in part on the estimated time of arrival at the second station; transmitting the second data download request (see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035]); and 
(see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035]).
Claim(s) 26 and 38 is/are rejected for at least the same reason(s) set forth in claim 11.

Claims 12 and 27
Consider claim 12, Barr teaches wherein the second data download request is transmitted to the second station (see Barr Fig. 1, [0015], [0017], [0021]-[0022], [0035]).
Claim(s) 27 is/are rejected for at least the same reason(s) set forth in claim 12.

Claims 13 and 28
Consider claim 13, Barr teaches wherein the data download request includes a priority value (see Barr [0025]-[0027]).
Claim(s) 28 is/are rejected for at least the same reason(s) set forth in claim 13.

Claims 14 and 29
Consider claim 14, Barr teaches wherein the priority value is based at least in part on an amount of unconsumed media file on the mobile device (see Barr [0025]-[0027]).
Claim(s) 29 is/are rejected for at least the same reason(s) set forth in claim 14.

Claims 15 and 30
Consider claim 15, Barr teaches storing the one or more data packets in a memory (see Barr [0015]); and
 displaying an indicator based on the one or more data packets stored in the memory (see Barr [0015]).
Claim(s) 30 is/are rejected for at least the same reason(s) set forth in claim 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr, and further in view of Pub No.: US 2021/0219168 A1 (herein “Liu”).

Claims 7 and 22
Consider claim 7, Barr fails to teach wherein the data download request is transmitted via a Uu interface.  Liu explains a terminal performing data transmission via the Uu interface when the quality condition is met for the Uu interface (see Liu [0189]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barr to include the recited teaching of Liu.  Such a modification would improve Barr by ensuring that QoS requirements are met for data transmission in V2X (see Liu [0085])
Claim(s) 22 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8 and 23
Consider claim 8, Barr fails to teach wherein the data download request is transmitted via a sidelink interface.  Liu explains a terminal sending sidelink information via the PC5 interface during V2X communication (see Liu [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barr to include the recited teaching of Liu.  Such a modification would improve Barr by ensuring that QoS requirements are met for data transmission in V2X (see Liu [0085])

Claims 9 and 24
Consider claim 9, Barr fails to teach wherein the one or more data packets are received via a PC5 interface.  Liu explains a terminal performing data transmission via the PC5 interface when the quality condition is met for the PC5 interface (see Liu [0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barr to include the recited teaching of Liu.  Such a modification would improve Barr by ensuring that QoS requirements are met for data transmission in V2X (see Liu [0085])
Claim(s) 24 is/are rejected for at least the same reason(s) set forth in claim 9.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        


n.